Title: To James Madison from Thomas Jefferson, 14 September 1803
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 14. 03.
I now return you the several papers recieved by the last post, except those solliciting office, which as usual, are put into my bundle of like papers. I think it possible that Spain, recollecting our former eagerness for the island of N. Orleans, may imagine she can, by a free delivery of that, redeem the residue of Louisiana: and that she may withold the peaceable cession of it. In that case no doubt force must be used. However the importance of this measure, the time & the means, will be for discussion at our meeting on the 25th. In the mean time I think Clarke might be trusted with a general hint of the possibility of opposition from Spain, & an instruction to sound in every direction, but with so much caution as to avoid suspicion, & to inform us whether he discovers any symptoms of doubt as to the delivery, to let us know the force Spain has there, where posted, how the inhabitants are likely to act, if we march a force there, and what numbers of them could be armed & brought to act in opposition to us. We have time to recieve this information before the day of ratification, and it would guide us in our provision of force for the object. Accept my affectionate salutations & respects.
Th: Jefferson
 

   
   RC (DLC); FC (DLC: Jefferson Papers).


